ORDER
This matter having been duly presented to the Court pursuant to Rule l:20-10(b) following a motion for discipline by consent of JAMES S. DeBOSH of PHILLIPSBURG, who was admitted to the bar of this State in 1992, and who thereafter was suspended from the practice of law for a period of three months effective January 2, 2002, by Order of the Court filed December 5, 2001, and who remains suspended at this time;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.3 (failure to timely file and obtain discharges of mortgages), RPC 1.4(a) (failure to communicate with *419client), and RPC 1.5(b) (failure to prepare a written fee agreement);
And the parties having agreed that respondent’s conduct violated RPC 1.3, RPC 1.4(a), and RPC 1.5(b) and that said conduct warrants a three-month suspension;
And the Disciplinary Review Board having reviewed the record pursuant to Rule l:20-10(b)(3) to determine the appropriate measure of discipline for respondent’s misconduct;
And the Disciplinary Review Board having determined that a three-month suspension is the appropriate discipline for respondent’s ethics infractions and having granted the motion for discipline by consent;
And the Disciplinary Review Board having determined that the three-month suspension should be consecutive to the three-month suspension that began on January 2, 2002;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that JAMES S. DeBOSH is hereby suspended from the practice of law for a period of three months, retroactive to April 2, 2002; and it is further
ORDERED that JAMES S. DeBOSH continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as a attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for costs incurred in the prosecution of this matter.